Per Curiam.
We think that it was error for the trial court to have dismissed the complaint at the close of the plaintiffs’ case with respect to the cause of action of Rae Quain against defendant Nathan Settel. Plaintiff made out a prima facie ease. Moreover there was sufficient competent testimony establishing a causal relationship between the acts of defendant Settel and the alleged injuries claimed by the plaintiff Rae Quain. ■ However, the court properly dismissed the complaint against defendant William Z. Jerome.
As to defendant Nathan Settel, the judgment should be reversed and a new trial ordered, with costs to appellants to abide the event. As to defendant William Z. Jerome the action should be severed and the judgment affirmed, with costs.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Callahan, J., dissents from the reversal as to the defendant Nathan Settel and votes to affirm as to both defendants.
Judgment appealed from as to the defendant Nathan Settel reversed, the action severed and a new trial ordered as to said defendant, with costs to the appellants to abide the event. Judgment so appealed from as to the defendant William Z. Jerome unanimously affirmed, with costs to said defendant.